DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 

Examiner Notes
Examiner cites particular columns and line numbers in the references as applied to the claims below for the convenience of the applicant. Although the specified citations are representative of the teachings in the art and are applied to the specific limitations within the individual claim, other passages and figures may apply as well. It is respectfully requested that, in preparing responses, the applicant fully consider the references in entirety as potentially teaching all or part of the claimed invention, as well as the context of the passage as taught by the prior art or disclosed by the examiner.

Claim Rejections - 35 USC § 112
Applicant’s arguments, filed on June 3rd, 2022, with respect to the 112 rejections of the claims have been fully considered and are persuasive. Accordingly, the previously cited 112 rejections of the claims have been withdrawn. However, there are new 112 issues due to the amendments to the claims as detailed below. 

The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.



Claims 4-20 are rejected under 35 U.S.C. 112(b) as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, regards as the invention.
Regarding claims 4 and 14, the terms “rigidly coupled” and “rigidly couples” in claims 4 and 14 respectively are relative terms which render the claim indefinite. The term “rigidly” is not defined by the claim, and applicant’s assertion that a flexure is not a rigid element is incorrect, as there exists some material out there that is more flexible than the flexures cited, and in that case the flexure would be considered rigid in comparison. Accordingly, for the purpose of examining the claims currently pending, this limitation will be interpreted to mean “coupled” and “couples” respectively. 

Regarding claims 5-13 and 15-20, these claims depend on a rejected base claim and are therefore rejected for at least the reasons stated supra. 


Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

The following is a quotation of the appropriate paragraphs of pre-AIA  35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(b) the invention was patented or described in a printed publication in this or a foreign country or in public use or on sale in this country, more than one year prior to the date of application for patent in the United States.


Claim(s) 14-16 is/are rejected under pre-AIA  35 U.S.C. 102(b) as being anticipated by Odhner (US 7,388,700 B1).
Regarding claim 14, Odhner teaches an apparatus comprising: 
	a hub (See, e.g., the combination of base 113, mirror mount 103, ball bearing 107, and socket 111 in Fig. 1a); 
	a first magnet; a second magnet; a third magnet; a fourth magnet (See, e.g., magnets 109a-d in Fig. 1d); 
	a first section, wherein: the first section is between the hub and the first magnet; the first section rigidly couples the first magnet with the hub; the first section is iron; and the first section and the first magnet are part of a first elongate magnet member (See, e.g., flexure 105a which couples magnet 109a to the hub as cited above, and combined with the magnet 109a can be considered an elongate magnet member, shown in Figs. 1a-d. Note that in light of the 112 rejection above this limitation is met because the flexure couples elements); 
	a second section, wherein: the second section is between the hub and the second magnet; the second section couples the second magnet with the hub; the second section is iron; and the second section and the second magnet are part of a second elongate magnet member (See, e.g., flexure 105b which couples magnet 109b to the hub as cited above, and combined with the magnet 109b can be considered an elongate magnet member, shown in Figs. 1a-d. Note that in light of the 112 rejection above this limitation is met because the flexure couples elements); 
	a third section, wherein: the third section is between the hub and the third magnet; the third section couples the third magnet with the hub; the third section is iron; and the third section and the third magnet are part of a third elongate magnet member (See, e.g., flexure 105c which couples magnet 109c to the hub as cited above, and combined with the magnet 109c can be considered an elongate magnet member, shown in Figs. 1a-d. Note that in light of the 112 rejection above this limitation is met because the flexure couples elements); 
	a fourth section, wherein: the fourth section is between the hub and the fourth magnet; the fourth section couples the fourth magnet with the hub; the fourth section is iron; and the fourth section and the fourth magnet are part of a fourth elongate magnet member (See, e.g., flexure 105d which couples magnet 109d to the hub as cited above, and combined with the magnet 109d can be considered an elongate magnet member, shown in Figs. 1a-d. Note that in light of the 112 rejection above this limitation is met because the flexure couples elements).
Regarding claim 15, Odhner teaches the device set forth above and further teaches wherein: the first elongate magnet member, the second elongate magnet member, the third elongate magnet member, and the fourth elongate magnet member are oriented to radiate from the hub; and the first elongate magnet member is orthogonal to the second elongate magnet member (See, e.g., Fig. 1d which shows the four magnet members to radiate from the center of the device, i.e. the hub, and in the view shown in Fig. 1d the first and second magnet members are orthogonal to each other when using the center of the device as a reference point.
Regarding claim 16, Odhner teaches the device set forth above and further teaches a first coil surrounding the first elongate magnet member; and a second coil surrounding the second elongate magnet member (See, e.g., coils 115a-b respectively in Figs 1a-d).

Claim Rejections - 35 USC § 103
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.


Claims 4, 7-9, 12, 13, and 20 is/are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Odhner (US 7,388,700 B1).
Regarding claim 4, Odhner teaches an apparatus for a multi-axis motor, the apparatus comprising: 
	a first elongate magnet member (See, e.g., the combination of magnet 109a and flexure 105a), wherein: the first elongate magnet member has a length and a width; the length of the first elongate magnet member is greater than the width of the first elongate magnet member (See, e.g., Figs. 1a-c and note that the length here corresponds to the vertical direction and the width corresponds to the horizontal direction, with the length longer than the width for each magnet); 
	a second elongate magnet member (See, e.g., the combination of magnet 109b and flexures 105b), wherein: the second elongate magnet member has a length and a width; the length of the second elongate magnet member is greater than the width of the second elongate magnet member (See, e.g., Figs. 1a-c and note that the length here corresponds to the vertical direction and the width corresponds to the horizontal direction, with the length longer than the width for each magnet); and 
	the second elongate magnet member is rigidly coupled with the first elongate magnet member (Note that all the magnet members are coupled to each other via mirror mount 103 & this limitation is met in light of the 112 rejection above because the flexure couples elements); 
	a first coil surrounding the first elongate magnet member, wherein the first elongate magnet member is configured to move inside of the first coil and in relation to the first coil (See, e.g., at least coil 115a in Figs 1a-d, the figures also show the magnets moving inside and in relation to their associated coils); and 
	a second coil surrounding the second elongate magnet member, wherein the second elongate magnet member is configured to move inside of the second coil and in relation to the second coil (See, e.g., at least coil 115b in Figs 1a-d, the figures also show the magnets moving inside and in relation to their associated coils).
	Odhner lacks an explicit disclosure wherein the first elongate magnet member is curved along the length of the first elongate member, and wherein the second elongate magnet member is curved along the length of the second elongate magnet member. Note the coils are “donut shaped” per Odhner and it would stand to reason that the magnets would be cylindrical inside the coils.
	However, it has been held that a mere change in shape of an element is generally recognized as being within the level of ordinary skill in the art when the change in shape is not significant to the function of the combination, In re Dailey, 357 F.2d 669, 149 USPQ 47 (CCPA 1966).  In the instant case, a cylindrical shape for the magnets 109a-d would not affect the function of the combination because the device would still operate the same way. It would have been obvious to a person having ordinary skill in the art before the invention was made to modify the shapes of the magnets to be cylindrical for the purpose of having less wasted space in the device (Note that making the magnets cylinders like the shape of the coils would allow for a more snug fit with less gaps between the magnets and coils). Note that as modified, the first and second elongate magnet members would be curved around their circumference and so at any point on the length of the magnet at least the outer surface would be curved, meeting this limitation. 
Regarding claim 7, Odhner teaches the device set forth above and further teaches wherein the first elongate magnet member hovers within the first coil so as not to contact the first coil (See, e.g., Fig. 1a). 
Regarding claim 8, Odhner teaches the device set forth above and further teaches a third coil, wherein the third coil surrounds the first elongate magnet member (See, e.g., at least coil 117a in Figs. 1a-c); and a fourth coil, wherein the fourth coil surrounds the second elongate magnet member (See, e.g., at least coil 117b in Figs. 1a-c).
Regarding claim 9, Odhner teaches the device set forth above and further teaches an optical device coupled with the first elongate magnet member and the second elongate magnet member, wherein the first elongate magnet member is configured to move the optical device in an arc about an azimuth axis (See, e.g., mirror 101 in Figs. 1a-c and note that this is how the device works, i.e. the four magnets can move the mirror about a variety of axes including an azimuth axis). 
Regarding claim 12, Odhner teaches the device set forth above and further teaches a third elongate magnet member opposing the first elongate magnet member and a fourth elongate magnet member opposing the second elongate magnet member (See, e.g., the combination of magnet 109c and flexure 105c, and the combination of magnet 109d and flexure 105d, respectively in Fig 1a). 
Regarding claim 13, Odhner teaches the device set forth above and further teaches wherein the first elongate magnet member, the second elongate magnet member, the third elongate magnet member, and the fourth elongate magnet member are mirrored around a center point (See, e.g., Fig. 1d which shows this). 
Regarding claim 20, Odhner teaches the device set forth above and further teaches wherein the hub comprises aluminum (See, e.g., column 5 lines 3-17 which ex the ball bearing can be aluminum, meeting this limitation) but lacks an explicit disclosure wherein the first magnet, the second magnet, the third magnet, and the fourth magnet comprise neodymium. 
	However, the selection of a known material based on its suitability for its intended use supports a prima facie obviousness determination, see Sinclair & Carroll Co. v. Interchemical Corp., 325 U.S. 327, 65 USPQ 297 (1945). In the instant case neodymium is an extremely well known material for magnets and includes the advantages of being suitable for this invention and having a high power to weight ratio. 
	Accordingly, it would have been obvious to a person having ordinary skill in the art before the invention was made to modify the magnets of Odhner to comprise neodymium for the purpose of increasing the utility of the device and reducing the weight of the device. 

Claim 11 is/are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Odhner (US 7,388,700 B1) in view of Anderson et al. (US 2009/0160951 A1).
Regarding claim 11, Odhner teaches the device set forth above and further teaches wherein the first elongate magnet member, the second elongate magnet member, the first coil, and the second coil are part of a fine axis motor system configured to move an optical device (See, e.g., Fig. 1a). Odhner lacks an explicit disclosure wherein the apparatus further comprises a course axis motor system coupled with the fine axis motor system.
	However, in an analogous motor system field of endeavor, Anderson teaches the use of both a course and fine axis motor system to move an optical element about a variety of axes (See, e.g., the two-axis gimbal 405 in Fig. 4 which moves the fine axis system around). 
	It would have been obvious to a person having ordinary skill in the art before the invention was made to modify the device of Odhner to have a course axis system as taught by Anderson for the purpose of being able to move the fine axis system around, thus creating more utility in the device (Note that being able to move the mirror in two more ways would necessarily allow for more options for a user). 

Response to Arguments
Applicant's arguments submitted June 3rd, 2022 have been considered, but are not found persuasive.
	Applicant argues that amending “rigidly” into claims 4 and 14 overcomes the prior art because a flexure is not rigid. Examiner respectfully disagrees, pointing to the 112 rejection above which covers this. Essentially “rigid” is a relative term and thus a flexure can be rigid in comparison to certain elements. Accordingly, for the reasons set forth above this argument is found non persuasive. 

Allowable Subject Matter
Claims 1-3 are allowed.
Claims 5, 6, 10, and 17-19 would be allowable if rewritten to overcome the rejection(s) under 35 U.S.C. 112(b), set forth in this Office action and to include all of the limitations of the base claim and any intervening claims.

The following is an examiner’s statement of reasons for indicating allowable subject matter:
Regarding claims 1 and 5, the prior art, alone or in combination, fails to teach wherein the first elongate magnet member and the second elongate magnet member are coupled with the support structure so that the first elongate magnet member and the second elongate magnet member protrude from the support structure at right angles so that the length of the first elongate magnet member is orthogonal to the length of the second elongate magnet member at the support structure.
Regarding claim 6, the prior art, alone or in combination, fails to teach wherein the first elongate magnet member and the second elongate magnet member cross each other and connect at their geometric centers
Regarding claim 10, the prior art, alone or in combination, fails to teach wherein the first elongate member is configured to move the optical device through a predetermined range of angular motion; and the predetermined range of angular motion is limited to no more than four degrees. 
Regarding claim 17, the prior art, alone or in combination, fails to teach wherein the hub has a cross shape. 
Regarding claim 18, the prior art, alone or in combination, fails to teach wherein a north of the first magnet and a north of the third magnet are oriented toward the hub; a south of the first magnet and a south of the third magnet are oriented away from the hub; a north of the second magnet and a north of the fourth magnet are oriented away from the hub; and a south of the second magnet and a south of the fourth magnet are oriented toward the hub.

Regarding claims 2, 3, and 19, these claims depend on a claim with allowable subject matter and are therefore allowable for at least the reasons stated supra. 

Conclusion
	Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
	Any inquiry concerning this communication or earlier communications from the examiner should be directed to MITCHELL OESTREICH whose telephone number is (571)270-7559. The examiner can normally be reached M-F 8:30-4:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Thomas Pham can be reached on 571-272-3689. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/MITCHELL T OESTREICH/Examiner, Art Unit 2872                                                                                                                                                                                                        
/MARIN PICHLER/Primary Examiner, Art Unit 2872